Lawton, J.
(dissenting). I respectfully dissent. Plaintiff, while carrying two five-gallon mop buckets of hot tar, was straddling the peak of a roof approximately 25 feet above the ground when his foot slipped and he fell from the peak several feet down the roof. As a result, plaintiff received severe burns and other injuries. Contrary to the holding of the majority, it is not necessary for plaintiff to have fallen off the roof to be entitled to *924the protection afforded by Labor Law § 240 (1) (see, Brown v Niagara Mohawk Power Corp., 188 AD2d 1014). Because plaintiff was working at an elevated worksite when he fell from the peak and was thus exposed to the type of hazard that the use of safety devices enumerated in Labor Law § 240 (1) was designed to protect against, Supreme Court properly imposed absolute liability under that section (see, Norton v Bell & Sons, 237 AD2d 928; Bennion v Goodyear Tire & Rubber Co., 229 AD2d 1003; Brown v Niagara Mohawk Power Corp., supra; Pietsch v Moog, Inc., 156 AD2d 1019, 1020). In my view, the injury producing event (i.e., falling from the peak of a roof) is the type of special elevation-related hazard to which Labor Law § 240 (1) applies (cf., Misseritti v Mark IV Constr. Co., 86 NY2d 487, 491, rearg denied 87 NY2d 969; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500-501). Consequently, I would affirm. (Appeal from Order of Supreme Court, Erie County, Mahoney, J. — Summary Judgment.) Present — Den-man, P. J., Lawton, Balio and Boehm, JJ.